DETAILED ACTION
Claims 1-5 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 2 is objected to because of the following informalities:  "WIFI" is ambiguous as to the metes and bounds of the claim limitation.  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., wireless network protocol communication).  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  "the information" in the limitation “transmits the information” is ambiguous as to the metes and bounds of the claim limitation.  In particular, what information is transmitted – information from claim 1, power source information, power information, information on a DC power source, or some other .  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  "the like" is ambiguous as to the metes and bounds of the claim limitation.  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  "the like" is ambiguous as to the metes and bounds of the claim limitation.  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0297084 (Kubota) in view of U.S. Patent Application Publication No. 2009/0010233 (Pratt).

Claim 1:
The cited prior art describes a gateway apparatus for photovoltaic power generation facilities, comprising: (Kubota: see the gateway 4 and the solar panel 9 as illustrated in figure 2 and as described in paragraph 0039)
a first communication portion which performs short-range wireless communication with at least one of (Kubota: “As shown in FIG. 2, a power meter 2 is connected to a gateway 4 in the home power network through a wireless local area network (LAN), for example.” Paragraph 0039)
a photovoltaic module connection board, (Kubota: “Direct current power generated by a solar panel 9 configured from a solar cell is supplied to a solar module 10. Alternate current power synchronized with the alternate current power in the home is generated by the solar module 10. The generated alternate current power is supplied to the plug strip 3.” Paragraph 0043; “The solar module 10 is connected with the gateway 4 through the wireless LAN. The solar module 10 measures the direct current power generated by the solar panel 9 and the alternate current electric energy resulting from conversion of the direct current power and supplied to the power network. The measured value and the time stamp indicating the measured time are transmitted from the solar module 10 to the gateway 4 via the wireless communication.” Paragraph 0044)
a photovoltaic inverter, (Kubota: “Direct current power generated by a solar panel 9 configured from a solar cell is supplied to a solar module 10. Alternate current power synchronized with the alternate current power in the home is generated by the solar module 10. The generated alternate current power is supplied to the plug strip 3.” Paragraph 0043; “The solar module 10 is connected with the gateway 4 through the wireless LAN. The solar module 10 measures the direct current power generated by the solar panel 9 and the alternate current electric energy resulting from conversion of the direct current power and supplied to the power network. The measured value and the time stamp indicating the measured time are transmitted from the solar module 10 to the gateway 4 via the wireless communication.” Paragraph 0044)
a peripheral environment sensing apparatus, 
a power measuring apparatus, and (Kubota: “The power meter 2 performs accurate measurement of the power supplied to the home through the power supply network 1 with a predetermined period, and transmits a measured value to the gateway 4 in the home power network by a communication unit through the wireless LAN.” Paragraph 0040; “The appliance monitor 5 measures power consumption of each electrical appliance connected thereto with a predetermined period, for example, with a period of one second. Information of measured consumed power of each electrical appliance and a time stamp indicating a measured time are transmitted from the appliance monitor 5 to the gateway 4 via wireless communication.” Paragraph 0042)
an energy storage system (ESS); (Kubota: “The battery center 13 is connected with the gateway 4 through the wireless LAN. The gateway 4 receives information from the battery center 13 and transmits a control signal in relation to the batteries 12a to 12c to the battery center 13.” Paragraph 0047)
a second communication portion which performs wired communication or wireless communication with a remote server; and (Kubota: “As shown in FIG. 3, the gateway 4 is connected with a battery profile server 17 on an internet 16 through an asymmetric digital subscriber line (ADSL) 15.” Paragraph 0048; “According to a profile defined by the AMEE 21, the gateway 4 can obtain information in relation to the CO2 emission amount of the home where the gateway 4 is located.” Paragraph 0064; “The above-described information to be displayed on the display 14 may also be displayed on a mobile display 20 on the internet 16. Examples of the mobile display 20 include a mobile phone and a mobile personal computer.” Paragraph 0059)

Kubota does not explicitly describe a control portion as described below.  However, Pratt teaches the control portion as described below.  
a control portion which controls operations of the first communication portion and the second communication portion, (Pratt: “More specifically, the wireless gateway 22 may be connected to the backbone 20 in a wired manner via a first (or "host") interface 23A and may communicate with the plant automation network 12 using any suitable (e.g., known) communication protocol. The second (or "wireless") interface 23B of the wireless gateway 22 may support wireless communications with one or several devices operating in the wireless network 14.” Paragraph 0024; “In operation, the wireless gateway 22, which may be implemented in any other desired manner (e.g., as a standalone device, a card insertable into an expansion slot of the host workstations 16 or 18, as a part of the input/output (IO) subsystem of a PLC-based or DCS-based system, etc.), may provide applications that are running on the network 12 with access to various devices of the wireless network 14. In some embodiments, the protocols servicing the network 12 and 14 may share one or more upper layers of the respective protocol stacks, and the wireless gateway 22 may provide the routing, buffering, and timing services to the lower layers of the protocol stacks (e.g., address conversion, routing, packet segmentation, prioritization, etc.) while tunneling the shared layer or layers of the protocol stacks. In other cases, the wireless gateway 22 may translate commands between the protocols of the networks 12 and 14 which do not share any protocol layers.” Paragraph 0025)
wherein the control portion controls information provided from one or more of the photovoltaic module connection board, the photovoltaic inverter, the peripheral environment sensing apparatus, and the power measuring apparatus to be transmitted to the ESS. (Kubota: “The gateway 4 can control when to store the energy in the storage device 11 as the power and when to supply the energy from the storage device 11 based on the carbon emission strength calculated on its own or by the API. Further, the gateway 4 can control allocation of the storage and the supply.” Paragraph 0065; “In the power control system, the carbon emission strength of energy to be used can be obtained as net carbon emission strength based on the energy generated by a power generator (solar panel 9) disposed in the home in addition to the energy supplied from outside (power company).” Paragraph 0067; Pratt: “More specifically, the wireless gateway 22 may be connected to the backbone 20 in a wired manner via a first (or "host") interface 23A and may communicate with the plant automation network 12 using any suitable (e.g., known) communication protocol. The second (or "wireless") interface 23B of the wireless gateway 22 may support wireless communications with one or several devices operating in the wireless network 14.” Paragraph 0024; “In operation, the wireless gateway 22, which may be implemented in any other desired manner (e.g., as a standalone device, a card insertable into an expansion slot of the host workstations 16 or 18, as a part of the input/output (IO) subsystem of a PLC-based or DCS-based system, etc.), may provide applications that are running on the network 12 with access to various devices of the wireless network 14. In some embodiments, the protocols servicing the network 12 and 14 may share one or more upper layers of the respective protocol stacks, and the wireless gateway 22 may provide the routing, buffering, and timing services to the lower layers of the protocol stacks (e.g., address conversion, routing, packet segmentation, prioritization, etc.) while tunneling the shared layer or layers of the protocol stacks. In other cases, the wireless gateway 22 may translate commands between the protocols of the networks 12 and 14 which do not share any protocol layers.” Paragraph 0025)


Claim 2:
The cited prior art describes the gateway apparatus of claim 1, wherein the first communication portion comprises communication modules which support one or more of WIFI communication, Bluetooth communication, Zigbee communication, Z-wave communication, long range (LoRa) communication, SIGFOX communication, long-term evolution machine-type communications (LTE-MTC) communication, and narrow band Internet of things (NB- loT) communication. (Kubota: “As shown in FIG. 2, a power meter 2 is connected to a gateway 4 in the home power network through a wireless local area network (LAN), for example.” Paragraph 0039)

Claim 4:

The cited prior art describes the gateway apparatus of claim 1, wherein the second communication portion comprises communication modules which support one or more of Ethernet communication, LTE communication, 5G communication, LoRa communication, SIGFOX communication, LTE-MTC communication, and NB-loT communication. (Pratt: “The plant automation network 12 may include one or more stationary workstations 16 and one or more portable workstations 18 connected over a communication backbone 20 which may be implemented using Ethernet, RS-485, Profibus DP, or using other suitable communication hardware and protocol.” Paragraph 0024)
Kubota and Pratt are combinable for the same rationale as set forth above with respect to claim 1.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0297084 (Kubota) in view of U.S. Patent Application Publication No. 2009/0010233 (Pratt) and further in view of M. Benghanem, “Measurement of meteorological data based on wireless data acquisition system monitoring,” Applied Energy, Volume 86, Issue 12, 2009, Pages 2651-2660 (Benghanem).


Claim 3:
The cited prior art describes the gateway apparatus of claim 1, 
wherein the first communication portion receives 
direct current (DC) power source information from the photovoltaic module connection board, (Kubota: “Direct current power generated by a solar panel 9 configured from a solar cell is supplied to a solar module 10. Alternate current power synchronized with the alternate current power in the home is generated by the solar module 10. The generated alternate current power is supplied to the plug strip 3.” Paragraph 0043; “The solar module 10 is connected with the gateway 4 through the wireless LAN. The solar module 10 measures the direct current power generated by the solar panel 9 and the alternate current electric energy resulting from conversion of the direct current power and supplied to the power network. The measured value and the time stamp indicating the measured time are transmitted from the solar module 10 to the gateway 4 via the wireless communication.” Paragraph 0044)
power information from the photovoltaic inverter, (Kubota: “Direct current power generated by a solar panel 9 configured from a solar cell is supplied to a solar module 10. Alternate current power synchronized with the alternate current power in the home is generated by the solar module 10. The generated alternate current power is supplied to the plug strip 3.” Paragraph 0043; “The solar module 10 is connected with the gateway 4 through the wireless LAN. The solar module 10 measures the direct current power generated by the solar panel 9 and the alternate current electric energy resulting from conversion of the direct current power and supplied to the power network. The measured value and the time stamp indicating the measured time are transmitted from the solar module 10 to the gateway 4 via the wireless communication.” Paragraph 0044)

Kubota and Pratt do not explicitly describe environmental parameters as described below.  However, Benghanem teaches the environmental parameters as described below.  
an atmosphere temperature, (Benghanem: see the temperature sensor as illustrated in figure 1 and as described in section 2.1.3; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
a wind speed, (Benghanem: see the wind sensor as illustrated in figure 1 and as described in section 2.1.5; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
a wind direction, (Benghanem: see the wind sensor as illustrated in figure 1 and as described in section 2.1.5; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
light intensity, (Benghanem: see the solar radiation sensor as illustrated in figure 1 and as described in section 2.1.1; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
an atmospheric pressure, and (Benghanem: see the pressure sensor as illustrated in figure 1 and as described in section 2.1.4; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
the like around the photovoltaic power generation facilities from the peripheral environment sensing apparatus, and (Benghanem: see the humidity sensor as illustrated in figure 1 and as described in section 2.1.2; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
information on a DC power source or an alternating current (AC) power source generated or converted by a photovoltaic module from the power measuring apparatus (Kubota: “When obtaining the carbon emission strength, it may be possible to access a server on the internet 16, more specifically, an application program interface (API), to transmit information of consumed power and the like in the home to the API, and to calculate the carbon emission strength in the API.” Paragraph 0064)
through a wireless local area network (WLAN), and (Kubota: “The solar module 10 is connected with the gateway 4 through the wireless LAN.” Paragraph 0044)
wherein the first communication portion transmits the information received from the photovoltaic module connection board, the photovoltaic inverter, the peripheral (Kubota: “The gateway 4 can control when to store the energy in the storage device 11 as the power and when to supply the energy from the storage device 11 based on the carbon emission strength calculated on its own or by the API. Further, the gateway 4 can control allocation of the storage and the supply.” Paragraph 0065; “In the power control system, the carbon emission strength of energy to be used can be obtained as net carbon emission strength based on the energy generated by a power generator (solar panel 9) disposed in the home in addition to the energy supplied from outside (power company).” Paragraph 0067; Benghanem: “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems. For this, we have set up an experimental photovoltaic system in remote area.” Section 4)
One of ordinary skill in the art would have recognized that applying the known technique of Kubota, namely, a power control system, and the known techniques of Pratt, namely, a wireless gateway for a control environment, with the known techniques of Benghanem, namely, a wireless data acquisition system for a solar system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Kubota to communication information in the power control system and the teachings of Pratt to communication information via a wireless gateway with the teachings of acquiring environmental data for a solar system would have been recognized by those of ordinary skill in the art as resulting in an improved gateway for a photovoltaic power generation system (i.e., communicating information among various components and from various components of a 

Claim 5:
The cited prior art describes the gateway apparatus of claim 1, 
wherein the second communication portion transmits (Kubota: “The above-described information to be displayed on the display 14 may also be displayed on a mobile display 20 on the internet 16. Examples of the mobile display 20 include a mobile phone and a mobile personal computer.” Paragraph 0059)
DC power source information provided from the photovoltaic module connection board, (Kubota: “The above-described information to be displayed on the display 14 is generated such that a measured value (with a time stamp) transmitted from the power meter 2, the appliance monitor 5, the solar module 10, and the battery center 13 through the wireless LAN is processed by the gateway 4.” Paragraph 0060; “Direct current power generated by a solar panel 9 configured from a solar cell is supplied to a solar module 10. Alternate current power synchronized with the alternate current power in the home is generated by the solar module 10. The generated alternate current power is supplied to the plug strip 3.” Paragraph 0043; “The solar module 10 is connected with the gateway 4 through the wireless LAN. The solar module 10 measures the direct current power generated by the solar panel 9 and the alternate current electric energy resulting from conversion of the direct current power and supplied to the power network. The measured value and the time stamp indicating the measured time are transmitted from the solar module 10 to the gateway 4 via the wireless communication.” Paragraph 0044)
power information provided from the photovoltaic inverter, (Kubota: “The power supplied from the solar panel 9” paragraph 0052; “Direct current power generated by a solar panel 9 configured from a solar cell is supplied to a solar module 10. Alternate current power synchronized with the alternate current power in the home is generated by the solar module 10. The generated alternate current power is supplied to the plug strip 3.” Paragraph 0043; “The solar module 10 is connected with the gateway 4 through the wireless LAN. The solar module 10 measures the direct current power generated by the solar panel 9 and the alternate current electric energy resulting from conversion of the direct current power and supplied to the power network. The measured value and the time stamp indicating the measured time are transmitted from the solar module 10 to the gateway 4 via the wireless communication.” Paragraph 0044)

Kubota and Pratt do not explicitly describe environmental parameters as described below.  However, Benghanem teaches the environmental parameters as described below.  
an atmosphere temperature, (Benghanem: see the temperature sensor as illustrated in figure 1 and as described in section 2.1.3; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
a wind speed, (Benghanem: see the wind sensor as illustrated in figure 1 and as described in section 2.1.5; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
a wind direction, (Benghanem: see the wind sensor as illustrated in figure 1 and as described in section 2.1.5; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
light intensity, (Benghanem: see the solar radiation sensor as illustrated in figure 1 and as described in section 2.1.1; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
an atmospheric pressure, and (Benghanem: see the pressure sensor as illustrated in figure 1 and as described in section 2.1.4; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
the like around the photovoltaic power generation facilities provided from the peripheral environment sensing apparatus, (Benghanem: see the humidity sensor as illustrated in figure 1 and as described in section 2.1.2; “The objectives of our wireless data acquisition system is not only to collect meteorological data, but also to be used for controlling the renewable energy systems.” Section 4)
information on a DC power source or an AC power source generated or converted by a photovoltaic module provided from the power measuring apparatus, and (Kubota: “When obtaining the carbon emission strength, it may be possible to access a server on the internet 16, more specifically, an application program interface (API), to transmit information of consumed power and the like in the home to the API, and to calculate the carbon emission strength in the API.” Paragraph 0064)
information on charged or discharged power provided from the ESS (Kubota: “Further, information of use result of the batteries (the number of charging, trouble, and the like) is transmitted from the gateway 4 to the server 17, and storage information in a database in the server 17 is renewed into latest information.” Paragraph 0048)
to the remote server through a wide area network. (Kubota: “As shown in FIG. 3, the gateway 4 is connected with a battery profile server 17 on an internet 16 through an asymmetric digital subscriber line (ADSL) 15.” Paragraph 0048; “According to a profile defined by the AMEE 21, the gateway 4 can obtain information in relation to the CO2 emission amount of the home where the gateway 4 is located.” Paragraph 0064; Benghanem: “The primary objective of this project was to design and implement a weather data acquisition system that monitors and collects weather data automatically from a remote weather station and uploads the data to the server.” Section 3)
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farihah Shariff, Nasrudin Abd Rahim, Wooi Ping Hew, Zigbee-based data acquisition system for online monitoring of grid-connected photovoltaic system, Expert Systems with Applications, Volume 42, Issue 3, 2015, Pages 1730-1742 describes a wireless monitoring system for a photovoltaic system and the monitored data is available via a web application.
Xiaoli, Xu, and Wang Huan. "The Wireless Sensor Network Construction of the Photovoltaic Power System Zig Bee." Procedia Engineering 15 (2011): 2511-2515 describes a wireless sensor network for photovoltaic power systems and includes environmental monitoring, PV module monitoring, and inverter monitoring.
Belghith, Oussama Ben, and Lasaad Sbita. "Remote GSM module monitoring and Photovoltaic system control." In 2014 First International Conference on Green Energy ICGE 2014, pp. 188-192. IEEE, 2014 monitoring temperature, irradiance, voltage, current, and battery state in a PV monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116